            Case 2:20-cv-00966-NR Document 156 Filed 07/22/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC.; et al.,
                                                    Civil Action No.: 2:20-CV-966-NR
                Plaintiffs,

       v.

KATHY BOOCKVAR; et al.,

                Defendants.



                       MOTION FOR ADMISSION PRO HAC VICE OF
                                   DALE E. HO

       Proposed Intervenors the National Association for the Advancement of Colored People

(“NAACP”) Pennsylvania State Conference, Common Cause Pennsylvania, League of Women

Voters of Pennsylvania, Patricia DeMarco, Danielle Graham Robinson, and Kathleen Wise

(collectively, “Applicants”) respectfully move for the admission pro hac vice of Dale E. Ho

pursuant to Local Civil Rules 83.2 and 83.3, should this court grant their Motion to Intervene

(ECF No. 103).

       Attached hereto is an Affidavit for movant Dale E. Ho, in support of this motion, as well

as a certificate of good standing from the New York State Bar.


 Dated: July 22, 2020                                 /s/ Dale E. Ho
                                                      Dale E. Ho
                                                      American Civil Liberties Union Foundation
                                                      125 Broad Street, 18th Floor
                                                      New York, NY 10004
                                                      Tel.: (212) 549-2693
                                                      dho@aclu.org
         Case 2:20-cv-00966-NR Document 156 Filed 07/22/20 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I certify that a true and correct copy of the foregoing Motion for Admission Pro Hac Vice

was served on all counsel of record by means of the Court’s electronic filing system.



                                                    /s/ Dale E. Ho
                                                    Dale E. Ho
 Dated: July 22, 2020
